           Case 2:10-cv-00106-LRH-VCF Document 1279 Filed 10/11/19 Page 2 of 5


 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3   ORACLE USA, INC.; a Colorado                        CASE NO. 2:10-cv-0106-LRH-VCF
     corporation; ORACLE AMERICA, INC.; a
 4   Delaware corporation; and ORACLE                    JOINT STIPULATION AND
     INTERNATIONAL CORPORATION, a                        [PROPOSED[ ORDER TO
                                                         AND ORDER TO
 5   California corporation,                             WITHDRAW ORACLE’S MOTION
                                                         FOR ATTORNEYS’ FEES ON
 6                          Plaintiffs,                  APPEAL
 7            v.
 8   RIMINI STREET, INC., a Nevada
     corporation; and SETH RAVIN, an
 9   individual,
10                          Defendants.
11
              Plaintiffs Oracle USA, Inc., Oracle America, Inc., and Oracle International Corp.
12
     (together, “Oracle”) and Defendant Rimini Street, Inc. (“Rimini”) (collectively, “Parties”)
13
     jointly submit this Stipulation and [Proposed] Order.
14
              WHEREAS, on September 4, 2019, the Court of Appeals for the Ninth Circuit granted
15
     Oracle’s motion to transfer consideration of attorneys’ fees on appeal to the district court
16
     pursuant to Ninth Circuit Rule 39-1.8, No. 18-16554, ECF No. 57;
17
              WHEREAS, on September 20, 2019, Oracle filed a Motion for Attorneys’ Fees on
18
     Appeal, seeking $207,487.24 in fees incurred from July 2018-July 2019 and estimated it would
19
     supplement its motion with approximately $298,660.80 in fees incurred from July-September
20
     2019, ECF No. 1265 at 11 & n.1, ECF No. 1266 ¶ 7, ECF No. 1267 ¶ 6, ECF No. 1268 ¶ 6;
21
              WHEREAS, the Parties have agreed to a resolution of Oracle’s Motion;
22
              WHEREAS, the Parties agree that the Motion is now moot and should be withdrawn;
23

24   ///
25   ///
26   ///
27   ///
28   ///
                                                    12
                      JOINT STIPULATION AND [PROPOSED] ORDER TO WITHDRAW
                         ORACLE’S MOTION FOR ATTORNEYS’ FEES ON APPEAL
       Case 2:10-cv-00106-LRH-VCF Document 1279 Filed 10/11/19 Page 3 of 5


 1         THEREFORE, the Parties stipulate, and request that the Court consider the Motion
 2   withdrawn.
 3

 4   Dated: October 11, 2019                       Dated: October 11, 2019
 5   MORGAN, LEWIS & BOCKIUS LLP                   GIBSON, DUNN & CRUTCHER LLP
 6
     By: /s/ John A. Polito                        By: /s/ Blaine H. Evanson
 7          John A. Polito                                Blaine H. Evanson
 8   Attorneys for Plaintiffs Oracle USA, Inc.,    Attorneys for Defendants Rimini Street, Inc.,
     Oracle America, Inc., and Oracle              and Seth Ravin
 9   International Corporation
10

11

12

13                                                IT IS SO ORDERED:
14

15

16                                                Hon. Larry
                                                  LARRY   R. R. Hicks
                                                              HICKS
                                                  United States District
                                                  UNITED STATES DISTRICT Judge JUDGE
17

18                                                DATED   this 28th day of October,
                                                  Dated: __October_______,   2019 2019.
19

20

21

22

23

24

25

26

27

28
                                                  23
                     JOINT STIPULATION AND [PROPOSED] ORDER TO WITHDRAW
                        ORACLE’S MOTION FOR ATTORNEYS’ FEES ON APPEAL
